

 
EXHIBIT 10.1
 
 
AMENDED AND RESTATED
AND NOVATION OF
MANAGEMENT AGREEMENT
BETWEEN
CENTERLINE HOLDING COMPANY,
CENTERLINE CAPITAL GROUP INC.
AND
CENTERLINE AFFORDABLE HOUSING ADVISORS LLC
 
 
This AMENDED AND RESTATED AND NOVATION OF MANAGEMENT AGREEMENT (this
“Agreement”) dated as of July 29, 2010, is by and among CENTERLINE HOLDING
COMPANY, a Delaware statutory trust (the “Company”), CENTERLINE AFFORDABLE
HOUSING ADVISORS LLC, a Delaware limited liability company (“CAHA”), and
CENTERLINE CAPITAL GROUP INC., a Delaware corporation (“Manager”).
 
W I T N E S S E T H:
 
WHEREAS, the Company is a Delaware statutory trust created in accordance with
applicable provisions of the Delaware Trust Act, 12 Del. C.§§ 3801 et. seq., as
amended from time to time (the “Trust Act”);
 
WHEREAS, the purposes of the Company are, as determined from time to time by the
board of trustees (the “Board of Trustees”) of the Company, to engage in any
lawful business or activity for which a statutory trust may be created under the
Trust Act;
 
WHEREAS, all capitalized terms used herein, and not otherwise defined in Section
5 hereof, shall have the meanings ascribed to them in the Company’s Trust
Agreement (as defined herein);
 
WHEREAS, CHC and CAHA entered into a management agreement dated November 17,
2003 (the “Management Agreement”) which expired by its terms, but the Company
and CAHA continued the relationships as if the Management Agreement continued in
effect;
 
WHEREAS, CAHA wishes to assign all right, title and interest under the
Management Agreement to the Manager, and the Manager wishes to accept such
assignment and is willing to render such services, subject to the supervision of
the Board of Trustees, on the terms and conditions hereinafter set forth; and
 
WHEREAS, CHC hereby approves such assignment.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties hereto, each intending to be legally bound hereby, agree
to amend, restate and novate the Management Agreement as follows:
 
1.   Duties of the Manager.  The Company hereby retains the Manager to perform
asset management, investment management services, and to work with and support
Island Centerline Manager LLC, subject to the supervision of the board of
Trustees, for the Company, and the Manager hereby accepts such appointment,
subject to the terms and conditions hereinafter set forth.  The Manager shall
perform such services as shall, from time to time, be requested by the
Company.  In the performance of this undertaking, the Manager shall be subject
to the supervision of the Board of Trustees and shall perform its services in a
manner consistent with the provisions and limitations of the Trust Agreement and
duly adopted resolutions of the Board of Trustees.
 
2.   Independent Contractor Status.  The Manager, as a result of its
relationship with the Company pursuant to this Agreement, shall be an
independent contractor.  The Company and the Manager are not partners or joint
venturers with each other and nothing herein shall be construed to make them
partners or joint venturers or impose any liability as such on either of them.
 
3.   Records.  At all times, the Manager shall keep books of account and records
relating to services performed hereunder, which books of account and records
shall be accessible for inspection by the Company at any time during the
ordinary business hours of the Manager.
 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
4.   Bank Accounts.  The Manager may establish and maintain one or more bank
accounts in the name of the Company or in its own name as agent for the Company
and may collect and deposit in and disburse from any such account, any money on
behalf of the Company, under such terms and conditions as the Board of Trustees
may approve, provided that no funds in such account shall be commingled with
funds of the Manager.  From time to time and upon appropriate request, the
Manager shall render appropriate accounting of such collections and payments to
the Board of Trustees and the auditors of the Company.
 
5.   Definitions.  As used herein, the following terms shall have the meanings
set forth below:
 
a.   “Affiliate” shall mean (i) any officer, director, partner, employee or
controlling shareholder of such Entity; (ii) any Person controlling, controlled
by or under common control with any Entity or any individual described in (i)
above; (iii) any officer, director, trustee, general partner or employee of any
Person described in (ii) above; and (iv) any Person who is a member, other than
as limited partner, with any individual described in (i) and (ii) above in a
relationship of joint venture, general partnership, or similar form of
unincorporated business association; provided however, that a partner in a
partnership or joint venture with (A) the Company or (B) an Affiliate of the
Manager, shall not by virtue of such relationship be deemed an Affiliate of the
Manager.  For purposes of this definition, the term “control” shall also mean
the control of ownership of 10% or more of the outstanding Voting Securities of
the Person referred to in (i)-(iv) above.
 
b.   “Cause” shall mean gross negligence or willful misconduct.
 
c.   “Entity” shall mean any general partnership, limited partnership,
corporation, joint venture, trust, business trust, real estate investment trust,
limited liability company, cooperative or association.
 
d.   “Person” shall mean an individual or Entity.
 
e.   “Trust Agreement” shall mean the Second Amended and Restated Trust
Agreement of the Company, dated as of November 17, 2003, as amended and/or
restated from time to time.
 
6.   Fees and Other Compensation of the Manager.
 
a.   The Manager or its designees shall be entitled to receive from the Company
reimbursement of all costs incurred by the Manager and its designees in
performing services hereunder, plus an amount equal to a market based
percentage, as jointly determined from time to time by the Company and the
Manager.  If the Company and the Manager cannot agree on such market based
percentage, either party shall have the right to terminate this Agreement, in
which case the provisions of Section 10 shall apply.  Such payments shall be
estimated and paid monthly and reconciled annually.  “Costs” shall include
direct and indirect costs incurred by the Manager, including a portion of the
salaries and overhead of the Manager properly attributable to services performed
by the Manager hereunder.  The Company shall reimburse the Manager and its
Affiliates for (i) the actual costs to the Manager or its Affiliates of goods,
materials and services used for and by the Company obtained from unaffiliated
parties; (ii) administrative services necessary to the operation of the Company;
(iii) the costs of personnel employed by the Manager and directly involved in
the organization and business of the Company (including persons who may be
employees or officers of the Manager and its Affiliates) and for legal,
accounting, transfer agent, reinvestment and redemption in administration, data
processing, duplicating and investor communications services performed by
employees or officers of the Manager unit its Affiliates which could be
performed directly for the Company by independent parties; and (iv) any travel
expenses incurred in connection with the services provided hereunder and for
advertising expenses incurred by the Manager in seeking any investments or
seeking the disposition or arty investments held by the Company.
 
b.   The Manager shall be permitted to perform services, and receive fees for
such services from borrowers, owners of Underlying Properties, and other third
parties, for activities undertaken in connection with the Company’s assets and
investments.
 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
7.   Statements.  Prior to the payment of any fees payable by the Company
hereunder or reimbursements payable by the Company to the Manager, the Manager
shall to the Company a statement showing the computation of the fees or
reimbursements.
 
8.   Expenses of the Company.  The Company shall pay all of its expenses.  The
Manager undertakes no responsibility for any expenses of the Company.
 
9.   Other Activities of the Manager.  Nothing in this Agreement shall prevent
the Manager or any of its Affiliates from engaging in other business activities
related to tax-exempt bonds, real estate, mortgage investments or other
investments whether similar or dissimilar to these made by the Company or from
acting as manager to any other person or entity having investment policies
whether similar or dissimilar to those of the Company.
 
10.   Term; Termination of Agreement.  This Agreement shall continue in force
for a period of five years from the date hereof.
 
Notwithstanding any other provision to the contrary contained herein, this
Agreement shall be terminable by (i) the Manager at any time or (ii) the Company
for Cause at any time without penalty, and each upon sixty (60) days’ prior
written notice prior to the non-terminating party.
 
In the event of the termination of this Agreement, the Manager will cooperate
with the Company and take all reasonable steps requested to assist the Board of
Trustees in making an orderly transition of the management function.
 
11.     Amendments.  This Agreement shall not be changed, modified, terminated
or discharged in whole or in part except by an instrument in writing signed by
both parties hereto, or their respective successors or permitted assigns, or
otherwise as provided herein.
 
12.    Assignment.  This Agreement may not be assigned by the Manager without
the written consent of the Company, except to an Affiliate of the Manager.  Any
assignee of the Manager shall be bound hereunder to the same extent as the
Manager.  This Agreement shall not be assigned by the Company without the
written consent of the Manager, except to an Entity which is a successor to the
Company.  Such successor shall be bound hereunder to the same extent as the
Company.
 
13.      Action Upon Termination.  From and after the effective date of
termination of this Agreement, pursuant to Section 10 hereof, the Manager shall
not be entitled to compensation for further service rendered hereunder but shall
be paid all compensation and reimbursed for all expenses accrued through the
date of termination.  The Manager shall forthwith upon such termination:
 
a.   pay over to the Company all moneys collected and held for the account of
the Company pursuant to this Agreement, after deducting any accrued compensation
and reimbursement for its expenses to which it is then entitled;
 
b.   deliver to the Company a full accounting, including a statement showing all
payments collected by it and a statement of all moneys held by it, covering the
period following the date of the last accounting furnished to the Company; and
 
c.   deliver to the Company all property and documents of the Company then in
the custody of the Manager.
 
14.    Standard of Care.
 
a.   The Manager assumes no responsibility under this Agreement other than to
render the services called for hereunder in good faith, and shall not be
responsible for any action of the Company in following or declining to follow
any advice or recommendations of the Manager.  Neither the Manager nor its
directors, officers, partners, members and employees shall be liable to the
Company, the Company’s Shareholders, the Company’s Trustees or to any successor
or assignee of the Company, except by reason of acts constituting bad faith,
gross negligence or reckless disregard of their duties.  This shall in no way
affect the standard for indemnification but shall only constitute a standard of
liability.  The duties to be performed by the Manager pursuant to this Agreement
may be performed by it or by officers, directors or by Affiliates of the
foregoing under the direction of the Manager or delegated to unaffiliated third
parties under its direction.
 
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
b.   The Manager shall look solely to the assets of the Company for satisfaction
of all claims against the Company, and in no event shall any Shareholder or
Trustee of the Company have any personal liability for the obligations of the
Company under this Agreement.
 
15.    Indemnification of the Manager.  The Company shall indemnify the Manager
and its Affiliates for any loss arising out of any of their acts or omissions in
connection with this Agreement; provided that (i) the Board of Trustees must
have determined, in good faith, that such course of conduct was in the best
interests of the Company and did not constitute bad faith, gross negligence or
reckless disregard by the Manager or its Affiliates; (ii) such conduct was
within the scope of authority of the Manager; and (iii) any such indemnification
shall be recoverable only from the assets of the Company and not from the assets
of the Shareholders or the Trustees of the Company.  Notwithstanding the
foregoing, the Manager or its Affiliates shall not be indemnified for any
liability, loss or damage incurred by the Manager or its Affiliates in
connection with any claim or settlement involving allegations that federal or
state securities laws were violated by the Manager or its Affiliates
unless:  (A) the Manager or its Affiliates seeking indemnification are
successful in defending such action on the merits of each count involving
securities law violations; or (B) such claims have been dismissed with prejudice
on the merits by a court of competent jurisdiction; or (C) a court of competent
jurisdiction approves a settlement of the claims against the Manager or its
Affiliates seeking indemnification involving securities law violations and finds
that indemnification of the settlement and related costs should be made; or (D)
indemnification is specifically approved by a court of competent jurisdiction in
each such case.
 
16.    Notices.  Any notice, report or other communication required or permitted
to be given hereunder shall be in writing, and shall be given by delivering such
notice by hand or by certified mail, return receipt requested, postage pre-paid,
at the following addresses of the parties hereto:
 
 
Company:
Centerline Holding Company
625 Madison Avenue
New York, New York 10022
Attention:
Robert L. Levy
 
Chief Financial Officer
   
Manager:
625 Madison Avenue
New York, New York 10022
Attention:
Robert L. Levy
 
Chief Financial Officer
 
CAHA:
625 Madison Avenue
New York, New York 10022
Attention:
Andrew J. Weil
 
Executive Managing Director



 
Either party may at any time change its address for the purpose of this Section
16 by like notice.
 
17.    Headings.  The section headings herein have been inserted for convenience
of reference only and shall not be construed to affect the meaning, construction
or effect of this Agreement.
 
18.    Governing Law.  The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of New York as at the time
in effect.
 
 
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
 
[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed as
of the day and year first above written.
 
CENTELRINE HOLDING COMPANY
     
By:
  /s/ Robert L. Levy    
Chief Financial Officer
           
CENTELRINE CAPITAL GROUP INC.
     
By:
  /s/ Robert L. Levy    
Chief Financial Officer
           
CENTERLINE AFFORDABLE HOUSING ADVISORS LLC
     
By:
  /s/ Andrew J. Weil    
Executive Managing Director


 
 
 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 